                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES – GENERAL
 Case No.    CV 19-00731-DSF (JEMx)                                          Date    April 22, 2019
 Title       Orland Sylve v. Cesar G. Pena et al.



 Present: The Honorable           DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

                  Renee Fisher                                            Not Reported
                  Deputy Clerk                                           Court Reporter
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                            Not Present

 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
                         OF PROSECUTION

       Plaintiff(s) are ORDERED to show cause why this case should not be dismissed, for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent power to dismiss for lack
of prosecution on its own motion).  In this matter:

        Plaintiff(s) obtained entry of default, pursuant to Fed. R. Civ. P. 55(a), but Plaintiff(s) have not
sought default judgment, pursuant to Fed. R. Civ. P. 55(b). Plaintiff(s) can satisfy this order by seeking
default judgment or by notifying the Court that default judgment will not be sought, at which point the
clerk will close this matter.

     Plaintiffs must respond to this order within 21 days. Failure to respond to this OSC will be
deemed consent to the dismissal of the action.

        Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this matter is
appropriate for submission without oral argument. The Order to Show Cause will stand submitted on
that date.

      Filing of the above document on or before the date indicated above will constitute a satisfactory
response to the Order to Show Cause




                                                                                            ____ : ____
 Page 1 of 1                             CIVIL MINUTES - GENERAL
                                                                                Initials of Deputy Clerk: rf
